Citation Nr: 1028228	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and 
from October 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that in pertinent part denied service 
connection for a left ankle condition.

In October 2008, and again in April 2009, the Board remanded the 
claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2009 REMAND, the Board requested an opinion to 
determine the etiology of left ankle hypertrophic scarring 
anteriotalofibular ligament.  An examination was to be scheduled 
if necessary.  

A May 2010 supplemental statement of the case (SSOC) reflects 
that the Veteran failed to report for a scheduled examination and 
thus, the claim remained denied.  In July 2010, the Veteran, 
through his representative, reported that he did not receive 
notice to report for an examination.  He has requested that the 
examination be re-scheduled.  

There is no letter in the claims file that establishes that the 
Veteran was notified of the time and place of the examination.  
Because the Veteran has demonstrated good cause for failure to 
report, the examination requested by the Board in its April 2009 
REMAND instructions should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
Veteran's claims folder to be reviewed by 
an orthopedist (a medical doctor) to 
determine the etiology of left ankle 
hypertrophic scarring anterior talo-fibular 
ligament, which was offered as a diagnosis 
following a December 2006 VA orthopedic 
compensation examination.  

2.  The physician is asked to address 
whether it is at least as likely as not (50 
percent or greater possibility) that an in-
service 1994 ankle sprain caused or 
aggravated the hypertrophic scarring 
anterior talo-fibular ligament condition.  
The physician should offer a rationale for 
any conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

3.  If the Veteran again fails to report 
for examination, the AMC should insure that 
a copy of any notice letter of such 
examination is associated with the claims 
file. 

4.  Following the foregoing and any other 
development deemed necessary, the AMC 
should re-adjudicate the claim for service 
connection for a left ankle condition.  If 
the benefit sought remains denied, the AMC 
should issue an SSOC and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board, if otherwise in 
order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
report for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


